Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               Detailed Action
1.	This office action is in response to an amendment received on 8/17/22 for patent application no. 16/730,014.
2.	Claims 1, 8 are amended.
3.	 Claims 1-2, 4-5, 7-9, 11-14 & 16-19 are pending.

                                                     RESPONSE TO ARGUMENTS
Applicant argues#1
Claim Interpretation and Claim Rejections- 35 U.S.C § 112
Claims 1-2, 4-5, 7-9, 11-14, and 16-19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specifically, the Examiner argues that since recitation of “to filter” 1s interpreted that there is no actual filtering occurring, the recitation “wherein each of the transaction history is stored in the memory in association with corresponding transaction counterparts that are registered in the messenger application, among the plurality of transaction counterparts, to filter out the transaction history not associated with the first transaction counterpart when the current display window switches to the new display window” in claims 1 and 8 is unclear.

Therefore, Applicant kindly requests the Examiner to give patentable weight to the claimed feature of filtering, and withdraw the rejection under § 112(b). 
Examiner Response
The 35 U.S.C 112(b) and claim interpretation section is hereby withdrawn.


Applicant argues#2
Applicant respectfully submits that claims 1 and 8 include patent-eligible subject matter for at least similar reasons discussed in the 2015 Interim Guidance on Patent Subject Matter Eligibility, Abstract Idea Examples, Example 23, Graphical User Interface For Relocating Obscured Textual Information (example claim 4). Claim 1 of the present application recites in part (emphasis added): apply a same visual format to the first profile and the second profile when the first profile and the second profile are associated with a same transaction type, and apply different visual formats to the first profile and the second profile when the first profile and the second profile are associated with different transaction types, in a current display window; and based on a selection of the first profile of the first transaction counterpart in the chatroom, automatically change the current display window that shows the transaction history associated with the plurality of transaction counterparts, to a new display window that shows the transaction history associated only with the first transaction counterpart, wherein each of the transaction history is stored in the memory in association with corresponding transaction counterparts that are registered in the messenger application, among the plurality of transaction counterparts, and the transaction history not associated with the first transaction counterpart is filtered out when the current display window switches to the new display window and is omitted from the new display window.

Page 12 of the guidelines states the steps of example claim 4, when taken as a whole, "improve[] the ability of the computer display information and interact with the user." In example claim 4, the computer automatically modifies displayed information based on an event. Specifically, the event of claim 4 is a first window obscuring text information of a second window and the automatic modification is rearranging text information.

As recited in claim 1 of the instant application, the computer system performs a step of automatically modifying displayed information based on an event. Specifically, the event corresponds to "based on a selection of the first profile of the first transaction counterpart in the chatroom," and the automatic modification corresponds to "automatically change the current display window that shows the transaction history associated with the plurality of transaction counterparts, to a new display window that shows the transaction history associated only with the first transaction counterpart" of claim 1. The claimed automatic change of the displayed information improves the ability of the computer system to display information on transaction history and interact with the user in a somewhat similar manner as the relocating step of example claim 4 that "improve[] the ability of the computer display information and interact with the user." See page 12 of the guideline. Thus, the independent claims are not directed to an abstract idea but directed to patent-eligible subject matter.
Examiner Response
Examiner respectfully disagrees.
In Example 23, claim 4, it was the limitations, “displaying a first and second window, detecting an overlap condition indicating the windows overlap such that textual information in the first window is obscured from view, determining the textual information is too large to fit in an unobstructed portion of the first window, scaling the textual information based upon the calculated scale factor, automatically relocating the scaled textual information to an unobstructed portion of the first window so that it is viewable by the user, and automatically returning the textual information to its original format when the overlap condition no longer exists”, that overcame the section 101 rejection.
These claim limitations recite a specific application of the mathematical algorithm that improves the functioning of the basic display function of the computer itself.
This is not the case with the instant invention, where there is no improvement to the functioning of the display of the computer itself.
Paras 35, 36, 72 of the instant specification are reproduced below:
[0035] FIG. 5 illustrates an example of a screen of a chat interface that provides a transaction history of an account according to at least one example embodiment
 [0036] FIG. 6 illustrates an example of a screen of a chat interface that provides a convenience function related to a transaction history of an account according to at least one example embodiment;

[0072] Herein, the term “chatroom” may represent an interface screen for providing messages exchanged between users. In the following, although a chatroom of a messenger is described as an example, it is provided as an example only. Any social networking service (SNS) interfaces interactable with a banking service may be applicable.

It can be seen from these paras and drawings that the chat room is operating its ordinary capacity and recited a high level of generality, and is being used as a tool to implement the identified abstract idea.
There is no improvement to the technology of (the gui(graphical user interface) of the chatroom).
The rejection is maintained.

Applicant argues#3
Further, Applicant submits that the claimed invention is directed to a transaction summary interface that interacts with a messenger database to solve a technical problem of an existing interface that is not capable of verifying the identifications of transaction counterparts and therefore is not able to sort out transaction history based on the identifications of the transaction counterpart. The interaction with the transaction summary interface and the message database according to the claimed invention allows the transaction summary interface to verify transaction counterparts and sort out transaction history according to counterparts, unlike an existing interface which simply displays the names of counterparts as inputted by the counterparts.

Under Prong Two of Step 2A of the Revised Patent Subject Matter Eligibility Guidance, even assuming arguendo that claims 1 and 8 recite any alleged abstract idea, the alleged abstract idea is integrated into a practical application of a computer-based graphic user interface (GUI) that is capable of providing transaction history with a plurality of counterparts in a current display window by applying the same visual format to the counterparts’ profiles when associated with the same transaction type, and applying different visual formats to the counterparts’ profiles when associated with different transaction types, and then upon a request for transaction history regarding one of the plurality of counterparts, changing the current display window to a new display window to show the requested transaction history associated only with the one of the plurality of counterparts by removing the transaction history associated with the rest of the plurality of counterparts, as recited in claims 1 and 8.

The Federal Circuit in Data Engine Technologies, LLC v. Google LLC (Fed. Cir. 2021) held that “claim 12 is directed to more than a generic or abstract idea” because “the claimed invention solves a “known technological problem in computers in a particular way—by  providing a highly intuitive, user-friendly interface with familiar notebook tabs for navigating the three-dimensional worksheet environment.” Like claim 12 discussed in Data Engine Technologies, claims 1 and 8 of the present application are directed to a highly intuitive interface in which a user can easily recognize transaction types of messages based on particular visual formats, and can selectively see only certain transaction history of interest by filtering out the rest of transaction history, without scrolling up and down throughout the chatroom to check each and every transaction message.
Further, the additional elements of “apply[ing] a same visual format to the first profile and the second profile when the first profile and the second profile are associated with a same transaction type, and apply[ing] different visual formats to the first profile and the second profile when the first profile and the second profile are associated with different transaction types, in a current display window” and “wherein each of the transaction history is stored in the memory in association with corresponding transaction counterparts that are registered in the messenger application, among the plurality of transaction counterparts, and the transaction history not associated with the first transaction counterpart is filtered out when the current display window switches to the new display window and is omitted from the new display window’ recited in claims 1 and 8 are not well-known or conventional since none of the cited references disclose or teach the features of claims.

In view of the above, Applicant respectfully submits claims 1 and 8 as a whole amount to significantly more than an abstract idea. Thus, claims 1 and 8 and their dependent claims recite patent eligible subject matter.

Examiner Response 
Examiner respectfully disagrees.
Examiner has reviewed the CAFC decision in the Data Engine Technologies LLC, v Google LLC case. The claims of the instant invention are unlike the claims in Data Engine Technologies vs. Google.
The courts on page 13, stated in the decision, "When considered as a whole and in light of the specification, representative claim 12 of the '259 patent is not directed to an abstract idea. Rather the claims of the instant invention are directed to a specific method for navigation through three dimensional electronic spreadsheets. The method provides a specific solution to then-existing technological problems in computers and prior art electronic spreadsheet".

Whereas in the instant invention the claims are reciting the identified abstract idea, see the section 101 rejection below.
Furthermore, in the instant invention there is no technological solution to a technological problem as was the case in the Data Engine Technologies vs. Google case.

Furthermore the limitations, from claim 1, apply a same visual format to the first profile and the second profile when the first profile and the second profile are associated with a same transaction type, and apply different visual formats to the first profile and the second profile when the first profile and the second profile are associated with different transaction types, in a current display window” is generally linking the identified abstract idea to a particular technological environment (messaging and chatroom application technology). See MPEP 2106.05(h).
Furthermore the additional element of changing of current display window to a new display window and omitting the first transaction counterpart from the new display window is generally linking the identified abstract idea to a particular technology (gui (graphical user interface) technology).
The current and new windows are recited at a high level of generality and are being used in their ordinary capacity (to display data on a graphical user interface) and are being used as a tool to implement the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of significantly more than the identified abstract idea. 
The limitations, “wherein each of the transaction history is stored in association with corresponding transaction counterparts that are registered, among the plurality of transaction counterparts, to filter out the transaction history not associated with the first transaction counterpart is filtered out” is part of the identified abstract idea. 
The memory and messenger application are recited at a high level of generality and are being used as a tool to implement the steps of the identified abstract idea. 
The rejection is maintained.






Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-2, 4-5, 7-9, 11-14, 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims are either directed to a system & method, which are one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified claim 1 as the claim that best represents the claimed invention for analysis and is similar to method claim 8.
Claim 1 recites the limitations of:  A computer system comprising: 
a memory configured to store computer-readable instructions; at least one processor configured to execute the computer-readable instructions to:
 load a transaction history of an account of a user of a messenger application based on receiving a transaction history request for the account; 
verify whether a plurality of transaction counterparts included in the transaction history of the user is registered in the messenger application, wherein the plurality of transaction counterparts comprise a first transaction counterpart having a first profile and a second transaction counterpart having a second profile; and
 based on verifying that the plurality of transaction counterparts are registered in the messenger application, display, in a chatroom created for the account transaction details for each transaction of the transaction history in a message form;
apply a same visual format to the first profile and the second profile when the first profile and the second profile are associated with a same transaction type, and apply different visual formats to the first profile and the second profile when the first profile and the second profile are associated with different transaction types, in a current display window; and
 based on a selection of the first profile of a first transaction counterpart among the plurality of transaction counterparts in the chatroom, automatically change the current display window that shows the transaction history associated with the plurality of transaction counterparts to a new display window that shows the transaction history associated only with the first transaction counterpart;
wherein each of the transaction history is stored in the memory in association with corresponding transaction counterparts that are registered in the messenger application, among the plurality of transaction counterparts, and the transaction history not associated with the first transaction counterpart is filtered out when the current display window switches to the new display window and is omitted from the new display window.
   These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (steps for verifying and displaying transaction history of an account of a user), (e.g.,  load a transaction history of an account of a user based on receiving a transaction history request for the account;  verify whether a plurality of  transaction counterparts included in the transaction history of the user is registered, wherein the plurality of transaction counterparts comprise a first transaction counterpart having a first profile and a second transaction counterpart having a second profile;  based on verifying that the plurality of transaction counterparts are registered, display, account transaction details for each transaction of the transaction history in a message form; and  based on a selection of the first profile of a first transaction counterpart, shows the transaction history associated with the plurality of transaction counterparts that shows the transaction history associated only with the first transaction counterpart; wherein each of the transaction history is stored in association with corresponding transaction counterparts that are registered, among the plurality of transaction counterparts, and transaction history not associated with the first transaction counterpart is filtered out).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, claims 1, 8, 20 recites an abstract idea.
 (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
Claim 1 includes the following additional elements:
	a memory configured to store computer-readable instructions;
	at least one processor configured to execute the computer readable instructions;
	a chatroom;
	a messenger application.
	A current display window.
	A new display window.
	The limitation, “apply a same visual format to the first profile and the second profile when the first profile and the second profile are associated with a same transaction type, and apply different visual formats to the first profile and the second profile when the first profile and the second profile are associated with different transaction types, in a current display window; automatically change the current display window to a new display window and the current display window switches to the new display window and the transaction history not associated with first transaction counter part is omitted from the new display window.”
The registration in the messenger application, the creation of a graphic user interface of a chatroom, and the applying of multiple formats to different profiles associated with  messages in the chatroom is generally linking the identified abstract idea to a particular technological environment (messaging and chatroom application technology). See MPEP 2106.05(h).
The changing of current display window to a new display window and omitting the first transaction counterpart from the new display window is generally linking the identified abstract idea to a particular technology (gui (graphical user interface) technology).
The memory, processor, chatroom, messenger application and the current and new display window (the changing/switching from one window to another window) are what graphical user interfaces are originally designed for (the gui is operating in its ordinary capacity) and furthermore, all of these additional elements are recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1,8 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 8 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
Dependent claims 2, 4-5, 7, 9, 11-14, 16-19 which further define the abstract idea that is present in their respective independent claims 1,8 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims 2, 4-5, 7, 9, 11-14, 16-19 are directed to an abstract idea. Thus, claims 1-2, 4-5, 7-9, 11-14, 16-19  are not patent-eligible.

                                                      CONCLUSION 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        10/7/2022